DETAILED ACTION

Information Disclosure Statement
The references cited within the IDS documents submitted on May 19, 2020 and May 13, 2019 have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Mr. Usman Mughal on February 10, 2021.
The application has been amended as follows: 
In claim 32, line 2: change “Er.” to - - Er, - - 
In claim 47, line 1: change “44” to - - 46 - - 
In claim 47, line 2: change “magnet.” to - - magnet; - - 



Allowable Subject Matter
Claims 27-48 are allowed.  The following is an examiner’s statement of reasons for allowance.  The prior art of record does not teach or suggest the disclosed invention regarding –
An apparatus, particularly characterized by having: 
a first magnet with perpendicular magnetic anisotropy (PMA); 
a stack of layers, a portion of which is adjacent to the first magnet, wherein the stack of layers is to provide an inverse Rashba-Bychkov effect; 
a second magnet with PMA, as recited within claim 27.  
Claims 28-42 depend from claim 27.
A system, particularly characterized by having: 
a first magnet with perpendicular magnetic anisotropy (PMA); 
a stack of layers, a portion of which is adjacent to the first magnet, wherein the stack of layers is to provide an inverse Rashba-Bychkov effect; 
a second magnet with PMA, as recited within claim 43.
Claims 44 and 45 depend from claim 43. 
A method, particularly characterized by the steps of:
forming a first magnet with perpendicular magnetic anisotropy (PMA); 
fabricating a stack of layers, a portion of which is adjacent to the first magnet, wherein the stack of layers is to provide an inverse Rashba-Bychkov effect; 
forming a second magnet with PMA, as recited within claim 46.
Claims 47 and 48 depend from claim 46.


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.


/SCOTT B GEYER/           Primary Examiner, Art Unit 2812